FELICIA PITRE
                            DALLAS COUNTY DISTRICT CLERK
                                                                                                FILED IN
                                                                                         5th COURT OF APPEALS
                                                                                             DALLAS, TEXAS
NINA MOUNTIQUE
CHIEF DEPUTY                                                                             1/23/2015 7:40:19 AM
                                                                                               LISA MATZ
                                                                                                 Clerk
LISA MATZ                                                                                 January 22, 2015
Clerk of the Court, Court of Appeals
Fifth District of Texas at Dallas
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202


                 TRIAL COURT CAUSE NO.:                      TX-13-30938
                 COURT OF APPEAL CASE NO.:                   05-14-01492-CV

                 APPELLANT:                                 Sorab Miraki
                 APPELLEE:                                  Dallas County

                 APPELLANT ATTORNEY:                        Pro se
                 SBOT NO.:                                  NA
                 ADDRESS:                                   311 Aston Drive
                                                            Richardson, TX 75080


                 TELEPHONE NUMBER:                           972-805-3410
                 FAX NUMBER:                                 NA

Dear Ms. Matz:

       In reference to the above styled and numbered cause, our records reflect the due date for the
Clerk’s Record was December 28, 2014. Pursuant to TEX.R.APP.P 35.1. 35.3(a), and 37.3(b), the
Clerk’s Record has been prepared but is being held for non-payment of $138.00.


FELICIA PITRE
District Clerk
Dallas County, Texas
By BRIDGETTE VATION, Deputy




                     6 0 0 COMMERCE STREET          DALLAS, TEXAS 75202 (214) - 653 - 7301
                            FAX (214) - 653 - 6634    e-mail: Felicia.Pitre@dallascounty.org
                                  web site: www.dallascounty.org/distclerk/index.html